Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,988,823 and U.S. Patent No. 10,655,347 and U.S. Patent No. 10,941,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘57’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.74 because of the following: reference character ‘56’ is used to denote both “an upper end” and “a lower end”, (see for example, line 17 of page 21).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8 and 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by reference JP 2017-145683 to Mimuro et al.  As to claim 1, Mimuro et al. discloses, Figs. 1, 5, 6 and 9-12 for example, a concrete forming system, comprising: a first wall 57; a second wall 57; a cavity defined between the first wall and the second wall, wherein the cavity is adapted to receive a volume of concrete; and a first vehicle 2 adapted to traverse a ground surface, wherein the first vehicle includes: a first arm 6 extending from the first vehicle, wherein the first arm retains the first wall in a desired position with respect to the second wall; a first arm coupler 7 (or 12) connected between the first arm and the first wall; a plurality of first wheels, (within tracks), or a plurality of first tracks 3 connected to a first motor; and a first actuator, (piston 22 to right of 7 lead line – piston 47 to left of 7 lead line if arm coupler is 12 and arm is 6/7 [arm coupler is broadly recited]), connected between the first arm and the first arm coupler 7, wherein the first actuator is adapted to adjust the first wall with respect to the first arm (either piston can do so).
Claims 2 and 3, pitch and roll can be adjusted, (lines 337-338 and lines 372-374 of translation).
For claims 6 and 23, support movably connected is 61.
For claims 8, first coupler of wall is 62a with first arm coupler at 8. As such, actuator is 12, (see Figs. 1 and 7).
For claims 24 and 25, support 61 is removably connected to the wall(s) 57.
Claim 29, support is connected to a lower portion of the wall(s) as along lower 59A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference JP 2017-145683 to Mimuro et al.
To have provided the Mimuro et al. assembly with a first sidewall connected between the first ends of the first and the second walls and a second sidewall being connected between the second ends of the first and the second walls, so as to contain the fluid concrete as to create the desired shape, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention with the person of ordinary skill would consider it straight forward (if not implicit to the disclosure of Mimuro et al.) to introduce lateral boundaries to the formworks in place to contain the concrete. The concrete slurry would otherwise spill and no precise shape would be obtained. Hence to use side walls that link the first and second walls and define a precise cavity would be obvious to one of ordinary skill in the art.    

Claim(s) 7, 11-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference JP 2017-145683 to Mimuro et al.
Providing Mimuro et al. with a plurality of vehicles, (including two or more vehicles or four or more vehicles), and any number of form walls, (including two or more parallel pairs of walls),, thus allowing formation of a concrete wall of any given expanse as well as reduce time in setting up the form assembly, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention particularly, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Further, as to claims 13 and 14, to have provided the Mimuro et al. assembly with a first sidewall connected between the first ends of the first and the second walls and a second sidewall being connected between the second ends of the first and the second walls, so as to contain the fluid concrete as to create the desired shape, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention with the person of ordinary skill would consider it straight forward (if not implicit to the disclosure of Mimuro et al.) to introduce lateral boundaries to the formworks in place to contain the concrete. The concrete slurry would otherwise spill and no precise shape would be obtained. Hence to use side walls that link the first and second walls and define a precise cavity would be obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 4, 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                     /MICHAEL SAFAVI/
                                                                     Primary Examiner, Art Unit 3631









M. Safavi
September 02, 2022